966 F.2d 1458
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Roy C. GREEN, Appellant,v.UNITED STATES of AMERICA, Appellee.
No. 92-1171.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 26, 1992.Filed:  June 10, 1992.

Before BOWMAN, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Roy C. Green appeals the district court's1 denial of his motion to vacate his sentence filed under 28 U.S.C. § 2255.  We affirm.


2
In February 1989, Green pleaded guilty to possession of cocaine with intent to distribute in violation of 21 U.S.C. § 841(a)(1).  The district court sentenced Green to 262 months imprisonment followed by a six-year period of supervised release.  Green appealed his sentence, and this court affirmed.   See United States v. Green, 902 F.2d 1311, 1312 (8th Cir.), cert. denied, 111 S. Ct. 353 (1990).  In July 1991, Green filed this motion, claiming that the government did not prove the intent element of his offense at the guilty plea hearing and that his plea was not voluntarily and knowingly made.  The district court denied Green's motion, finding that it was not supported by the record.


3
After careful review, we conclude the district court did not err in denying Green's motion.  We need not discuss Green's remaining claims concerning his sentence, as they are raised for the first time on appeal and thus are not properly before the court.   See Ryder v. Morris, 752 F.2d 327, 332 (8th Cir.), cert. denied, 471 U.S. 1126 (1985).



1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri